18-1692
     Niang v. Barr
                                                                                   BIA
                                                                                Reid, IJ
                                                                           A209 426 111
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   ABDOU LAHAD NIANG,
14            Petitioner,
15
16                   v.                                          18-1692
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Kathryn C. Meyer, International
24                                    Refugee Assistance Project, New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Ethan P. Davis, Assistant Attorney
28                                    General; Sabatino F. Leo, Senior
29                                    Litigation Counsel; Tracey N.
30                                    McDonald, Trial Attorney, Office
 1                               of Immigration Litigation, United
 2                               States Department of Justice,
 3                               Washington, DC.

 4          UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8          Petitioner Abdou Lahad Niang, a native and citizen of

 9   Senegal, seeks review of a May 18, 2018 decision of the BIA

10   affirming an October 5, 2017 decision of an Immigration Judge

11   (“IJ”) denying his application for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).     In re Abdou Lahad Niang, No. A209 426 111 (B.I.A.

14   May 18, 2018), aff’g No. A209 426 111 (Immig. Ct. N.Y. City

15   Oct. 5, 2017).     We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17          We have reviewed the decisions of both the IJ and the

18   BIA.    See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

19   Cir. 2005).     The standards of review are well established.

20   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891

21   F.3d 67, 76 (2d Cir. 2018).   “Considering the totality of the

22   circumstances, and all relevant factors, a trier of fact may

23   base a credibility determination on the demeanor, candor, or

                                     2
 1   responsiveness    of   the    applicant    or   witness,   .     .    .   the

 2   consistency between the applicant’s . . . written and oral

 3   statements . . . , the internal consistency of each such

 4   statement, the consistency of such statements with other

 5   evidence of record . . . and any inaccuracies or falsehoods

 6   in   such     statements,      without    regard     to    whether         an

 7   inconsistency, inaccuracy, or falsehood goes to the heart of

 8   the applicant’s claim, or any other relevant factor.”                       8

 9   U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder

12   could make such an adverse credibility ruling.”            Xiu Xia Lin

13   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

14   Gao, 891 F.3d at 76.         Although one of the IJ’s findings is

15   questionable,    substantial     evidence       supports   the       adverse

16   credibility     determination      given        Niang’s    inconsistent

17   statement regarding his persecution in Brazil and his lack of

18   reliable corroboration.

19        We agree with Niang that the agency erred in finding his

20   description of his injuries in Senegal vague, without first

21   eliciting further details.       See Ming Shi Xue v. BIA, 439 F.3d

22   111, 122 (2d Cir. 2006) (“[W]here a petitioner’s testimony

                                        3
 1   was seemingly too vague, we have asked immigration judges to

 2   request   additional     details      before     concluding           that     the

 3   narrative was not credible.”).

 4        However, with respect to Niang’s allegations of past harm

 5   in   Brazil,     the   agency       reasonably        relied     on      Niang’s

 6   inconsistent     descriptions        of   his     claim.             8   U.S.C.

 7   § 1158(b)(i)(B)(iii).          In   his   asylum      application,           Niang

 8   asserted that he feared returning to Brazil because people in

 9   Brazil called him names such as “monkey” or “donkey” and

10   wanted to “misuse [him] sexually because of [his] height.”

11   Certified Administrative Record at 443.                  In contrast, he

12   testified that he dated a co-worker and her ex-boyfriend

13   became angry about the relationship and the fact that Niang

14   was black, so he continuously harassed Niang and attacked him

15   with a knife at work.     Niang testified that his attacker was

16   arrested and jailed for one month but continued to harass and

17   spy on Niang after his release, and a group of the attacker’s

18   friends   beat   Niang   and    threatened       to    cut     his    genitals.

19   Although omissions are less probative than inconsistencies,

20   and an asylum applicant is not required to list every detail

21   to which he later testifies in as asylum application, the

22   agency did not err in relying on these differing descriptions

                                          4
 1   and the omission of the concrete allegations of harm from the

 2   application.       See Hong Fei Gao, 891 F.3d at 78–80 (weight

 3   given to an omission depends, in part, on whether “facts are

 4   ones that a credible petitioner would reasonably have been

 5   expected to disclose under the relevant circumstances”);

 6   Lianping Li v. Lynch, 839 F.3d 144, 150 (2d Cir. 2016)

 7   (upholding        adverse     credibility     determination        where

 8   petitioner’s       “asylum   application     did    not   simply    omit

 9   incidents of persecution . . . [but rather] described the

10   same    incident     of   persecution    differently”).      Moreover,

11   Niang’s reliance on Gurung v. Barr, 929 F.3d 56, 61 (2d Cir.

12   2019),    is    misplaced,   as   the   inconsistencies   between    the

13   language of       his application and his testimony were more than

14   trivial.       See also Siewe v. Gonzales, 480 F.3d 160, 168 (2d

15   Cir. 2007) (“So long as there is a basis in the evidence for

16   a challenged inference, we do not question whether a different

17   inference was available or more likely.”).

18          Because the IJ properly found that Niang’s credibility

19   was questionable as to these events in Brazil, the IJ was

20   entitled to find that Niang’s testimony was not credible as

21   a whole.       See Siewe, 480 F.3d at 167–68.      And because Niang’s

22   testimony was improbable, the IJ reasonably relied on Niang’s

                                         5
 1   failure    to   rehabilitate   his       testimony   with   any   reliable

 2   corroborating      evidence.         “An     applicant’s     failure      to

 3   corroborate his or her testimony may bear on credibility,

 4   because the absence of corroboration in general makes an

 5   applicant unable to rehabilitate testimony that has already

 6   been called into question.”         Biao Yang v. Gonzales, 496 F.3d

 7   268, 273 (2d Cir. 2007).       The IJ reasonably declined to give

 8   weight to letters from Niang’s cousin and a family friend,

 9   particularly as Niang testified that his cousin did not have

10   independent     knowledge,    his   cousin’s      letter    was   a   single

11   paragraph without detail, and the other letter was from a

12   family friend that Niang had not seen since 1998 and that did

13   not address his personal circumstances.              See Y.C. v. Holder,

14   741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

15   agency’s    evaluation   of    the       weight   to   be    afforded    an

16   applicant’s documentary evidence.”).

17       Accordingly,       although      the      vagueness      finding      is

18   problematic,     substantial    evidence       supports     the   agency’s

19   adverse credibility determination under the totality of the

20   circumstances, given the inconsistency as to Niang’s alleged

21   harm in Brazil and the lack of reliable corroboration.                   See

22   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167;

                                          6
 1   Biao Yang, 496 F.3d at 273; see also Xiao Ji Chen v. U.S.

 2   Dep’t of Justice, 471 F.3d 315, 335 (2d Cir. 2006) (holding

 3   that, despite error, remand is futile if “we can state with

 4   confidence that the same decision would be made if we were to

 5   remand”).    That   determination   is   dispositive   of    asylum,

 6   withholding of removal, and CAT relief because all three

 7   claims were based on the same factual predicate.            See Paul

 8   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe,
14                                Clerk of Court




                                    7